The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Acknowledgement is made of Applicant's remarks and amendments in the response filed November 24, 2020.  Acknowledgement is made of the addition of new Claim 21.  Acknowledgement is made of the filing of a Terminal Disclaimer on February 12, 2021.  


Priority
This application, 16/661,660, filed 10/23/2019, is a continuation in part of 16/157,767, filed 10/11/2018, now U.S. Patent 10,668,087.  16/157,767 is a continuation of 15/051,246, filed 02/23/2016, now U.S. Patent 10,137,136.  15/051,246 is a division of 14/124,582, filed 03/28/2014, now U.S. Patent 9,295,664.  14/124,582 is a national stage entry of PCT/US12/41119, International Filing Date: 06/06/2012.  PCT/US12/41119 claims priority from provisional application 61/493,969, filed 06/06/2011.  16/661,660 is a continuation in part of is a continuation in part of 15/804,590, filed 11/06/2017, now abandoned.  15/804,590 is a continuation of 13/698,645, filed 04/22/2013, now U.S. Patent 9,856,204.  13/698,645 is a national stage entry of PCT/US2011/037238, International Filing Date: 05/19/2011.  PCT/US2011/037238 claims priority from provisional applications 61/445,488, filed 02/22/2011, and 61/346,813, filed 05/20/2010.  16/661,660 is a continuation in part of 16/003,184, filed 06/08/2018, now U.S. Patent 10/576,091. 16/003,184 is a continuation of 14/978,886, filed 12/22/2015, now U.S. Patent 10,022,386.  14/978,886 is a continuation of 14/612,636, filed 02/03/2015, now U.S. Patent 9,254,295.  14/612,636 is a continuation of PCT/US2013/053423, filed 08/02/2013.  PCT/US2013/053423  claims priority from provisional applications 61/730,496, filed 11/27/2012, and 61/679,432, filed 08/03/2012.

Terminal Disclaimer
The terminal disclaimer filed on February 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,688,087 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Withdrawn Rejections


Claim Rejections - 35 USC § 112 
The rejection of Claims 11, 13 and 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as failing to further limit the subject matter of a claim (Claim 1) on which they depend is rendered moot and is withdrawn in response to Applicant’s amendment cancelling the term “tautomer” from each of these claims.  



Claim rejections – 35 USC § 102
The rejection of Claims 1 – 12 and 19 – 20 under 35 U.S.C. 102(a)(2) as being anticipated by Yatcilla et al. in US2009/0163580 is withdrawn in response to Applicant’s persuasive argument that any animal who is “aging” is not inherently considered to be identified as an animal in need of at least one of (a) – (f) as recited in instant Claim 1.

Claim rejections – 35 USC § 103
The rejection of Claims 13 – 16 under 35 U.S.C. 103(a) as being unpatentable over Yatcilla et al. in US2009/0163580 in view of Reagen-Shaw et al. in The FASEB Journal 22, 659 – 661 (2007) is withdrawn in response to Applicant’s persuasive argument that any animal who is “aging” is not inherently considered to be identified as an animal in need of at least one of (a) – (f) as recited in instant Claim 1.
The rejection of Claims 1 – 16 and 19 – 20 under 35 U.S.C. 103(a) as being unpatentable over Yegorova, I. in US 2003/0198684 as evidenced by Herath et al. in Chem. Pharm. Bull. 56(4) 418 – 422 (2008), in view of Wilcox et al. in Cardiovascular Drug Reviews, 17(2), 160 – 178 (1999) is withdrawn in response to Applicant’s persuasive argument explaining why it would have not been prima facie obvious to modify the chrysin in the composition of Yegorova with the compound recited in Claim 1 (naringenin) with a reasonable expectation of treating a human male identified as being in need of one or more of (a)-(f) as recited in instant Claims 1 – 7.



Double Patenting 
The rejection of Claims 1 – 18 as being unpatentable over Claims 1 – 20 of US patent 10,668,077 and the rejection of Claims 19 – 20 as being unpatentable over Claims 1 – 20 of US patent 10,668,077 in view of Yatcilla et al. in US2009/0163580, each on the ground of nonstatutory obviousness-type double patenting is withdrawn in response to the Terminal disclaimer filed on February 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,688,087.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to a method for: (a) increasing skeletal muscle mass; (b) reducing skeletal muscle atrophy; (c) increasing muscular strength; (d) promoting muscle growth; (e) decreasing muscle wasting; or (f) increasing strength per unit of muscle mass in an animal identified or having been identified to be in need of one or more of (a)-(f), the method comprising administering to the animal an effective amount of the compound of the formula of Claim 1 (naringenin) or a stereoisomer, solvate, or pharmaceutically acceptable salt thereof, thereby accomplishing one or more of (a)-(f); is allowed as being neither anticipated by nor obvious over the closest prior art.
The closest prior art is described as follows:
Pan et al. in WO 2011/043827 (IDS dated October 23, 2019, foreign patent Cite No. C28) is representative of the closest prior art.  Pan discloses methods for treating and preventing sarcopenia and muscle atrophy in animals comprising administering 

    PNG
    media_image1.png
    181
    320
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    148
    318
    media_image2.png
    Greyscale

 Flavanone Naringenin		      Isoflavone Genistein
Accordingly, one of ordinary skill in the art would not have been motivated to migrate the phenyl ring in the isoflavones compounds of Pan, and reduce the double bond to the single bond present in a flavanone, with a reasonable expectation that the resulting flavanone compound (e.g. naringenin) would be effective in treating and preventing sarcopenia and muscle atrophy in animals.     
The specification discloses the m-RNA signature of naringenin negatively correlated to human muscle atrophy signatures-1 and -2. The specification discloses (p [00398]) mice administered naringenin (200 mg/kg), twice a day for two days, reduced muscle atrophy (i.e. increased muscle mass, Figure 20). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1 – 21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS HEYER/Primary Examiner, Art Unit 1628